Given, J.
The contention of appellants is that the court erred in setting aside the order allowing and *295establishing the claims in question. It is urged in argument that the appellees have no right to question those allowances by an application for a readjudication thereof. McLeary v. Doran, 79 Iowa, 210, is relied upon. That case is widely different in its facts from the one under consideration. There the only reason assigned by the heirs for a further hearing on the claim was that it had not been filed and proven within the time allowed by law. No other defense was shown against the claim. In the order allowing the claim the court expressly found “that there are good and sufficient equitable grounds shown by the plaintiff why said claim was not proved within one year from the appointment of said administrator,” and therefore, as authorized by statute, allowed the same. Code, sec. 2421. It was not alleged that the allowance was fraudulently granted or procured. It appears in this case that, if these claims are to be paid out of the estate, the appellees will be required to refund seventy-five hundred dollars paid to them, and will be directly affected in the distributive share of their mother’s estate. They filed this motion at the same term, and within a few days after the order of allowance which they seek to set aside, and show in their motion and affidavits facts which, if established, constitute a valid defense to each of these claims. They show in evidence circumstances tending to sustain that charge and the defenses which they set up to the claims. It surely cannot be said that upon such a showing these heirs are not entitled to relief. In McLeary v. Doran, supra, in speaking of section 2474 of the Code, it is said: ‘ ‘No authority is found therein for a proceeding to vacate an order of the court allowing a claim upon a hearing, unless it be made to appear that there was fraud or collusion between the administrator and the claimant.” While it is true that the heirs are not required to be made parties to proceedings for the approval or disap*296proval of claims, yet it is certainly true that where they have an interest in the result, as these appellees have, and it is alleged that the administrator is failing or has* failed to make existing valid defenses, the heirs shall be permitted to intervene and make such defenses.
The appellants contend in argument that the ap-pellees are estopped from claiming this relief by reason of a former adjudication, the record of which is set out in the abstract. The appellees deny that any part of that record was offered in evidence, and we have before us a stipulation showing that it was not introduced or offered in evidence on the hearing of the case. We do not, therefore, consider this point in the appellants’ argument. Without expressing any view as to the weight of the evidence, we announce as our conclusion that there was no error in the order of the district court setting aside the former order establishing these claims, and setting said claims down for further hearing. Affirmed.